Exhibit 10.08

 

RBC Bank

Hazardous Substances Indemnity

Agreement

 

THIS HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT (“Agreement”), entered into as of
October 31, 2011, by GES — PORT CHARLOTTE LLC (“Borrower”), with a mailing
address 16810 Kenton Drive, Suite 240, Huntersville, North Carolina 28078  and
LIME ENERGY CO. and LIME ENERGY ASSET DEVELOPMENT, LLC (whether one or more,
“Principal”) with a mailing address of 16810 Kenton Drive, Suite 240,
Huntersville, NC 28078, jointly and severally (Borrower and Principal,
individually and collectively, sometimes referred to herein as “Indemnitors” and
sometimes as “Indemnitor”), to and in favor of RBC BANK (USA), with a mailing
address of Post Office Box 1220, Rocky Mount, North Carolina 27802-1220
(“Bank”).

 

Borrower has obtained a loan or loans from Bank in the aggregate principal
amount of Three Million Six Hundred Thousand Dollars ($3,600,000) (whether one
or more, “Loan”), which Loan is evidenced by one or more promissory notes,
instruments or other evidences of indebtedness (individually and collectively,
the “Obligations”).

 

The Obligations are secured by one or more deeds of trust, security deeds, deeds
to secure debts, trust deeds, mortgages or other security instruments
(collectively, the “Mortgage”) from Borrower or a party in support of Borrower,
as grantor, for the benefit of Bank, encumbering the real and personal property
as therein described (“Mortgaged Property”) and by other documents, instruments
and agreements from Borrower to Bank (the Obligations, the Mortgage and such
other documents, instruments and agreements, as the same may from time to time
be amended, modified, consolidated, renewed, extended, substituted and replaced,
being collectively referred to herein as the “Loan Documents”).

 

As a condition to advancing the funds under the Obligations, Bank has required
that Indemnitors indemnify Bank with respect to hazardous wastes on, in, under
or affecting the Mortgaged Property as herein set forth.

 

NOW, THEREFORE, to induce Bank to advance the sums to Borrower and otherwise
perform as required by the Obligations and in consideration of the foregoing
premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Indemnitors hereby covenant and
agree with and for the benefit of Bank as set forth in the paragraphs set forth
below.

 

Indemnity

 

Indemnitors hereby assume liability for, and hereby agree to pay, protect,
defend (at trial and appellate levels) with attorneys, consultants and experts
acceptable to Bank, and save harmless Bank from and against, and hereby
indemnify Bank from and against any and all liens, damages, losses, liabilities,
obligations, settlement payments, penalties, assessments, citations, directives,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements and expenses of any kind and of any nature whatsoever (including
reasonable attorneys’, consultants’ and experts’ fees and disbursements actually
incurred in investigating, defending, settling and prosecuting any claim,
litigation and proceeding) (individually and collectively “Expenses”) which may
at any time be imposed upon, incurred by and awarded against either or both the
Bank or the Mortgaged Property, and arising directly or indirectly from or out
of any one or more of the following: (1) the violation of any local, state or
federal law, regulation, ordinance, rule, order, directive, guideline or
advisory opinion pertaining to environmental regulation, contamination or
clean-up (collectively, “Environmental Laws”), including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq. and 40 CFR §302.1 et seq.), the Resource Conservation and Recovery Act
of 1976 (42 U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33
U.S.C. §251 et seq. and 40 CFR §116.1 et seq.), and the Hazardous Materials
Transportation Act (49 U.S.C. §1801 et seq.), and the regulations promulgated
pursuant to said laws, all as amended, relating to or affecting the Mortgaged
Property, whether or not caused by or within the control of Indemnitors; (2) the
presence, release or threat of release of any hazardous, toxic or harmful
substances, wastes, materials, pollutants or contaminants (including asbestos,
polychlorinated biphenyls, petroleum products, lead based paints, flammable
products, explosives, radioactive materials or substances, biological materials
or substances, chemical materials or substances, mold, spores or other fungi,
radon, infectious substances or raw materials which include hazardous or harmful
constituents) or any other substances or materials which are included under or
regulated by Environmental Laws (collectively, “Hazardous Substances”), on, in,
under or affecting all or any portion of the Mortgaged Property or any
surrounding areas, regardless of whether or not caused by or within the control
of Indemnitors; (3) the failure by Indemnitors to comply fully with the terms
and conditions of this Agreement; (4) the breach of any representation

 

--------------------------------------------------------------------------------


 

or warranty contained in this Agreement; or (5) the enforcement of this
Agreement, including the cost of assessment, containment and removal of any and
all Hazardous Substances from all any portion of the Mortgaged Property and any
surrounding areas, the cost of any actions taken in response to the presence,
release or threat of release of any Hazardous Substances on, in, under or
affecting any portion of the Mortgaged Property or any surrounding areas to
prevent or minimize such release or threat of release so that it does not
migrate or otherwise cause or threaten danger to present or future public
health, safety, welfare or the environment, and costs incurred to comply with
the Environmental Laws in connection with all or any portion of the Mortgaged
Property or any surrounding areas.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO
THE CONTRARY, THE AGGREGATE JOINT AND SEVERAL LIABILITY OF THE PRINCIPAL UNDER
THIS AGREEMENT, AND WITH RESPECT TO THE GUARANTY OF PRINCIPAL DESCRIBED IN THE
CONTINUING GUARANTY AGREEMENT OF EVEN DATE HEREWITH BY PRINCIPAL IN FAVOR OF
BANK, SHALL NOT EXCEED THE LIMITED $ GUARANTY AMOUNT SET FORTH IN SUCH
CONTINUING GUARANTY AGREEMENT, AS AMENDED FROM TIME TO TIME.

 

Representations and Warranties

 

Indemnitors hereby represent and warrant to and covenant and agree with Bank as
follows: (1) to the best of Indemnitors’ knowledge, information and belief, the
Mortgaged Property is not in direct or indirect violation of any Environmental
Law; (2) no Hazardous Substances (other than effluent from the biogas clean
system, which is acidic prior to neutralization by Borrower and may be deemed
hazardous in its acidic state) are located on or have been handled, generated,
stored, processed or disposed of on or released or discharged from the Mortgaged
Property (including underground contamination) except for those substances used
by Borrower in the ordinary course of its business and used and stored in
compliance with all Environmental Laws; (3) the Mortgaged Property is not
subject to any private or governmental lien or judicial or administrative notice
or action relating to Hazardous Substances; (4) there are no existing or closed
underground storage tanks or other underground storage receptacles for Hazardous
Substances on the Mortgaged Property; (5) Indemnitors have received no notice
of, and to the best of Indemnitors’ knowledge and belief, there exists no
investigation, action, proceeding or claim by any agency, authority or unit of
government or by any third party which could result in any liability, penalty,
sanction or judgment under any Environmental Laws with respect to any condition,
use or operation of the Mortgaged Property nor do Indemnitors know of any basis
for such a claim; and (6) Indemnitors have received no notice that, and to the
best of Indemnitors’ knowledge and belief, there has been no claim by any party
that any use, operation or condition of the Mortgaged Property has caused any
nuisance or any other liability or adverse condition on any other property nor
do Indemnitors know of any basis for such a claim.

 

Covenants of Indemnitors

 

Care of Mortgaged Property. Indemnitors will keep or cause the Mortgaged
Property to be kept free from Hazardous Substances (except those substances used
by Borrower in the ordinary course of its business and in compliance with all
Environmental Laws and used and stored in compliance with all Environmental
Laws), will not install or use any underground storage tanks, will expressly
prohibit the use, generation, handling, storage, production, processing or
disposal of Hazardous Substances by any tenants of space in the improvements
located on the Mortgaged Property (“Improvements”), and, without limiting the
generality of the foregoing, during the term of this Agreement, will not install
in the Improvements or permit to be installed in the Improvements asbestos or
any substance containing asbestos.

 

Notification of Adverse Event. Indemnitors will immediately notify Bank should
Indemnitors, or any of them, become aware of:  (1) any Hazardous Substances, or
other potential environmental problem or liability, with respect to the
Mortgaged Property; (2) any lien, action or notice affecting the Mortgaged
Property or Borrower resulting from any violation or alleged violation of
Environmental Laws; (3) the institution of any investigation, inquiry or
proceeding concerning Borrower or the Mortgaged Property pursuant to any
Environmental Law or otherwise relating to Hazardous Substances; or (4) the
discovery of any occurrence, condition or state of facts which would render any
representation or warranty contained in this Agreement incorrect in any respect
if made at the time of such discovery.

 

Clean-up of Contamination. Indemnitors will, promptly and when and as required
and regardless of the source of the contamination, at their own expense, take
all actions as may be necessary or advisable for the clean-up of any and all
portions of the Mortgaged Property or other affected property, including all
investigative, monitoring, removal, containment or remedial actions in
accordance with all applicable Environmental Laws (and in all events in a

 

--------------------------------------------------------------------------------


 

manner satisfactory to Bank), and will further pay or cause to be paid, at no
expense to Bank, all clean-up, administrative or enforcement costs of applicable
governmental agencies which may be asserted against the Mortgaged Property. In
the event Indemnitors fail to do so, Bank may cause the Mortgaged Property or
other affected property to be freed from any Hazardous Substances or otherwise
brought into conformance with Environmental Laws and any cost incurred in
connection therewith will be included in Expenses and will be paid by
Indemnitors in accordance with the terms of this Agreement. In furtherance of
the foregoing, Indemnitors hereby grant to Bank access to the Mortgaged Property
and an irrevocable license to remove any items deemed by Bank to be Hazardous
Substances and to do all things Bank may deem necessary to bring the Mortgaged
Property into conformance with Environmental Laws.

 

Inspection and Audit of Mortgaged Property. Upon the request of Bank, after the
occurrence and during the continuance of a default under this Agreement or any
of the Loan Documents or at such other time as Bank has reasonable grounds to
believe that Hazardous Substances are or have been released, stored or disposed
of on or around the Mortgaged Property or that the Mortgaged Property may be in
violation of the Environmental Laws, Indemnitors will provide, at Indemnitors’
sole expense, an inspection or audit of the Mortgaged Property prepared by a
hydrogeologist or environmental engineer or other appropriate consultant
approved by Bank indicating the presence or absence of Hazardous Substances on
the Mortgaged Property or an inspection or audit of the improvements that are a
part of the Mortgaged Property prepared by an engineering or consulting firm
approved by Bank indicating the presence or absence of friable asbestos or
substances containing asbestos on the Mortgaged Property. If Indemnitors fail to
provide such inspection or audit within thirty (30) days after such request,
Bank may order the same, and Indemnitors hereby grant to Bank access to the
Mortgaged Property and an irrevocable license to undertake such inspection or
audit. The costs and expenses of such inspection or audit will be included in
Expenses and will be paid by Indemnitors in accordance with the terms of this
Agreement.

 

Indemnification Procedures

 

Assumption of Defense. If any action is brought against Bank based upon any of
the matters for which Bank is indemnified hereunder, Bank will notify
Indemnitors in writing thereof and Indemnitors will promptly assume the defense
thereof, including the employment of attorneys acceptable to Bank and the
negotiation of any settlement; provided, however, that any failure of Bank to
notify Indemnitors of such matter will not impair or reduce the obligations of
Indemnitors hereunder. Bank will have the right, at the expense of Indemnitors
(which expense will be included in Expenses), to employ separate attorneys in
any such action and to participate in the defense thereof. In the event
Indemnitors fail to discharge or undertake to defend Bank against any claim,
loss or liability for which Bank is indemnified hereunder, Bank may, at its sole
option and election, defend or settle such claim, loss or liability. The
liability of Indemnitors to Bank hereunder will be conclusively established by
such settlement, provided such settlement is made in good faith, the amount of
such liability to include both the settlement consideration and the costs and
expenses incurred by Bank in effecting such settlement. In such event, such
settlement consideration, costs and expenses will be included in Expenses and
Indemnitors will pay the same as herein provided. Bank’s good faith in any such
settlement will be conclusively established if the settlement is made on the
advice of independent legal attorneys for Bank.

 

Settlement of Claims. Indemnitors will not, without the prior written consent of
Bank: (1) settle or compromise any action, suit, proceeding or claim or consent
to the entry of any judgment that does not include as an unconditional term
thereof the delivery by the claimant or plaintiff to Bank of a full and complete
written release of Bank (in form, scope and substance satisfactory to Bank in
its sole discretion) from all liability in respect of such action, suit,
proceeding or claim and a dismissal with prejudice of such action, suit,
proceeding or claim; or (2) settle or compromise any action, suit, proceeding or
claim in any manner that may adversely affect Bank or obligate Bank to pay any
sum or perform any obligation as determined by Bank in its sole discretion.

 

Payment of Expenses. All Expenses will be immediately payable or reimbursable to
Bank when and as incurred and, in the event of any litigation, claim or other
proceeding, without any requirement of waiting for the ultimate outcome of such
litigation, claim or other proceeding, and Indemnitors will pay to Bank any and
all Expenses within fifteen (15) days after written notice from Bank itemizing
the amounts thereof incurred to the date of such notice. In addition to any
other remedy available for the failure of Indemnitors to periodically pay such
Expenses, such Expenses, if not paid within said fifteen (15) day period, will
bear interest at the highest contract rate of interest prescribed in the
Obligations.

 

Reinstatement of Expenses. If at any time all or any part of any payment made by
Indemnitors, or received by Bank from Indemnitors under or with respect to this
Agreement, is or must be rescinded or returned for any reason

 

--------------------------------------------------------------------------------


 

whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of either Indemnitor), then the obligations of Indemnitors
hereunder will, to the extent of the payment rescinded or returned, be deemed to
have continued in existence, notwithstanding such previous payment made by
Indemnitors, or receipt of payment by Bank, and the obligations of Indemnitors
hereunder will continue to be effective or be reinstated, as the case may be, as
to such payment, all as though such previous payment by Indemnitors had never
been made.

 

General Provisions

 

Indemnitors’ are jointly and severally liable to Bank under this Agreement.
Indemnitors’ representations and warranties will be deemed continuing individual
and collective representations and warranties.

 

Indemnitors represent and warrant to Bank that this Agreement does not conflict
with or otherwise violate, either in whole or in part, any agreement to which
Indemnitors are a party or any agreement by which Indemnitors are bound or to
which Indemnitors are subject.

 

Indemnitors acknowledge that: (1) Indemnitors benefit from the Obligations;
(2) Indemnitors are familiar with Borrower and its business; and (3) Bank has
not made any representations to Indemnitors relative to any of the Obligations
or any person, or any person’s business, that is now or that may in the future
be obligated on any of the Obligations, including Borrower or any other
guarantor, accommodation party or supporting obligor. Indemnitors agree Bank has
no responsibility for keeping Indemnitors informed regarding Borrower’s
financial condition or that of any other person.

 

Indemnitors agree this Agreement does not terminate, supersede or substitute for
any existing indemnifications, guaranties or other supporting obligations from
Indemnitors or any other persons to Bank.

 

Indemnitors agree to furnish Bank all financial information or other information
Indemnitors may be required to provide Bank under any of the Loan Documents and
to furnish Bank any other information as Bank may from time to time request.
Indemnitors agree to abide by, remain in compliance with and otherwise fully and
timely perform all of the terms, provisions, covenants and agreements in any of
the Loan Documents that may now or in the future be applicable to or otherwise
binding upon Indemnitors or any of their respective properties, including any
financial covenants, reporting requirements and covenants limiting disposition
of assets or a change in control.

 

Indemnitors agree their obligations under this Agreement are not dependent upon
any other person indemnifying or continuing to indemnify Bank relative to any of
the matters to which this Agreement applies or relates.

 

Indemnitors agree that their liability under this Agreement will not be limited,
diminished or extinguished, in whole or in part, by, and that their consent will
not be required relative to, any changes to, or any acts or inactions on Bank’s
part or any other person’s part with respect to, any one or more of the
following: (1) Borrower; (2) any of the Obligations; (3) any of the Loan
Documents; (4) any indemnitor, guarantor or other supporting obligor of any or
all of the Obligations or any of the matters to which this Agreement applies or
relates; (5) any property, or any liens or security interest therein or thereon,
now or in the future securing this Agreement, any or all of the Obligations or
any other indemnifications, guaranties or supporting obligations; or (6) any
property, or any liens or security interest therein or thereon, now or in the
future securing this Agreement, any or all of the Obligations or any other
indemnifications, guaranties or supporting obligations. Indemnitors agree that
their liability under this Agreement will not be limited, diminished or
extinguished, in whole or in part, by the unenforceability or invalidity of any
of the Obligations as to Borrower or any other person, or the unenforceability
or invalidity of any other indemnifications, guaranties or other supporting
obligations for any of the matters to which this Agreement applies or relates.

 

Indemnitors waive presentment, demand, protest, notice of dishonor and any other
notices to which Indemnitors may otherwise be entitled. Indemnitors agrees that
until the Obligations are paid and satisfied in full and Indemnitors’ liability
under this Agreement is fully satisfied and discharged in accordance with the
terms of this Agreement, Indemnitors will not have, and Indemnitors waive, any
claim of subrogation, reimbursement, exoneration, contribution and indemnity
with respect to this Agreement, the Obligations, Borrower and any other person
obligated on the Obligations. Indemnitors waives any defenses or benefits of a
surety, accommodation party or other supporting obligor to which Indemnitors may
be entitled by statute or otherwise at law or in equity, including (1) any
defenses or benefits relating to or arising from release, estoppel, election of
remedies, rights to appraisal or marshalling of assets, (2) any defenses or
benefits relating to or arising under judicial or non-judicial collection or
foreclosure laws or procedures, or under any anti-deficiency laws, and (3) the
right to appear, be scheduled or otherwise treated as a “creditor” in any
federal or state bankruptcy or insolvency proceeding and any defenses or
benefits relating to or arising under any federal or state bankruptcy,
insolvency or debtor relief laws.

 

--------------------------------------------------------------------------------


 

Indemnitors agree that until the Obligations are paid in full, unless Bank
agrees otherwise in writing: (1) Indemnitors will not receive payment on any
indebtedness owed by Borrower to Indemnitors, or withdraw capital invested by it
in Borrower, or otherwise receive any distributions from Borrower except as
permitted by the Loan Agreement; (2) to the extent Indemnitors receives any
payments, withdrawals or other distributions from Borrower in violation of the
Loan Agreement, the same will be deemed received by Indemnitors in trust for the
benefit of Bank and, upon demand for payment thereof by Bank, will be paid to
Bank for application by Bank against the Obligations; (3) all Indemnitors’
present and future claims against Borrower or Borrower’s property, including
claims for money owed under promissory notes and other evidences of
indebtedness, and any liens or security interests securing such claims, will be
subordinate in all respects to Bank’s present and future claims against Borrower
and Borrower’s property, and all liens and security interests securing such
claims, except as otherwise permitted by the Loan Agreement; and (4) Indemnitors
will not foreclose on or otherwise enforce through either judicial or
non-judicial proceedings any liens or security interests securing any of
Indemnitors’ present or future claims against Borrower or Borrower’s property.

 

If Bank is required to return or repay any payments made under this Agreement by
Indemnitors or any other person, Indemnitors agrees the obligations intended to
be satisfied by such returned or repaid payments will be revived and continued
in full force and effect as if said returned or repaid payments had not been
made, and that this Agreement will continue to be effective or reinstated, as
the case may be, as to such returned or repaid payments.

 

Time is of the essence for the performance of all of Indemnitors’ covenants and
agreements set forth in this Agreement, including its payment obligations under
this Agreement. If Indemnitors fails to pay any amount owing under this
Agreement as and when due or otherwise breaches any of its representations,
warranties, covenants or other agreements hereunder, Bank may, without prior
notice to Indemnitors or any other person, exercise or otherwise pursue any and
all rights and remedies available to Bank under this Agreement, any of the Loan
Documents, at law or in equity, including acceleration of payment or performance
obligations.

 

Indemnitors agree to pay to Bank, on Bank’s demand, all costs and expenses
incurred by Bank in connection with enforcement of Bank’s rights and remedies
under this Agreement.

 

Except as provided herein to the contrary, all notices hereunder will be deemed
given when mailed by registered or certified mail, postage prepaid, return
receipt requested, addressed to the addresses set forth above, provided either
Indemnitors or Bank may, by written notice to the other, designate a different
address where communications should be sent.

 

This Agreement will be governed by the substantive laws of the State of Georgia,
excluding, however, the conflict of law and choice of law provisions thereof. If
any provision of this Agreement will be prohibited or invalid under such law,
such provision will be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.

 

To the extent permitted by law, Indemnitors waives any right to a trial by jury
in any action arising from or related to this Agreement or any of the
Obligations.

 

This Agreement will apply to and bind Indemnitors’ heirs, successors and
assigns. At any time or times and without notice to Indemnitors or any other
person, but in accordance with the terms of the Loan Agreement, but in
accordance with the terms of the Loan Agreement, , Bank may sell one or more
participations in any of the Obligations and may assign this Agreement and any
of the Loan Documents in whole or in part; and, this Agreement will apply to, be
binding upon and inure to the benefit of each one of and all of Bank’s
participants, successors and assigns, including any agent that may administer or
service any of the Obligations for any holder of this Agreement or any of the
Loan Documents, or any participants.

 

Bank may make such credit investigations and other investigations regarding
Indemnitors as Bank deems necessary or appropriate, including any investigations
as may be necessary or advisable under applicable law. Unless otherwise
prohibited by applicable law, Bank may disclose financial and other information
concerning Indemnitors to any person, including any of the following:
governmental agencies; credit bureaus and other similar persons; Indemnitors’
other creditors or prospective creditors; Bank’s authorized representatives and
any administrative or servicing agents, and to Bank’s respective affiliates and
their respective authorized representatives and any administrative or servicing
agents; any participant or prospective participants, and to any assignee or
prospective assignee, of the Obligations or any part or parts thereof, and the
authorized representatives and any administrative or servicing agents for such
persons.

 

--------------------------------------------------------------------------------


 

In this Agreement: (1) “Expenses” will include any diminution in the value of
the security afforded by the Mortgaged Property or any future reduction of the
sales price of the Mortgaged Property by reason of any matter set forth in the
Section of this Agreement entitled “Indemnity”; (2) the singular includes the
plural and vice versa; (3) words in the neuter gender include any gender;
(4) “including” means “including but not limited to”; (5) “and” may have a joint
meaning or a several meaning and “or” may have an inclusive meaning or an
exclusive meaning; (6) the word “all” includes “any” and the word “any” includes
“all”; (7) words importing “persons” will include individuals as well as
corporations and other organizations; (8) the phrase “costs and expenses”
includes the reasonable fees of attorneys and other service providers, including
those incurred in connection with and during the pendency of any reorganization,
receivership, insolvency or bankruptcy, and will include intangible personal
property taxes, documentary stamp taxes, excise taxes and other similar taxes;
and, (9) terms that are not defined in this Agreement but are defined in any of
the other Loan Documents will have the meaning given to such terms in the Loan
Documents in which such terms are defined, and the rules on usage of terms
contained in the other Loan Documents will apply to this Agreement.

 

This Agreement constitutes the entire agreement between the Bank and Indemnitors
with respect to this indemnification. Any modification of this Agreement and any
waiver of Bank’s rights or remedies under this Agreement must be through a
writing executed by an authorized representative of Bank in order for the
modification or waiver to be enforceable against Bank. When requested by Bank
for any reason, including to comply with any requirements of law, Indemnitors
will re-confirm, in writing, to Bank, its continuing liability and obligation
under this Agreement, such written re-confirmation to be in such form as Bank
may require, including a statement of re-confirmation or a substitute or
replacement guaranty.

 

The indemnity in this Agreement will specifically not include any costs relating
to Hazardous Substances which are initially placed on, in or under the Mortgaged
Property after final completion of foreclosure or other taking of title to the
Mortgaged Property by Bank, unless placed thereon or therein by or on behalf of
Indemnitors.

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, and all of which will be taken to be one and the same
instrument.

 

Anti-Money Laundering

 

Indemnitors represents and warrants to Bank as follows: (1) Indemnitors is not a
person whose property or interest in property is blocked or subject to blocking
pursuant to any laws of the U.S.; (2) Indemnitors is not a person on the list of
Specially Designated Nationals and Blocked Persons and Indemnitors is not
subject to any limitations or prohibitions under any regulations or orders of
the U.S. Department of Treasury’s Office of Foreign Assets Control; and
(3) Indemnitors is in compliance with and does not engage in any dealings or
transactions prohibited by any laws of the U.S., including the USA Patriot Act,
the Trading with the Enemy Act or the U.S. Foreign Corrupt Practices Act of
1977, all as amended.

 

[Signatures are on the following page]

 

--------------------------------------------------------------------------------


 

EXECUTED under SEAL by the undersigned as of the day and year first above
stated.

 

 

 

GES — PORT CHARLOTTE, LLC

 

By: Lime Energy Asset Development, LLC, its sole member and manager

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

(SEAL)

 

 

 

Name: Jeffrey Mistarz

 

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

WITNESS/ATTEST:

LIME ENERGY ASSET DEVELOPMENT, LLC

 

 

 

 

 

 

/s/ David Asplund

 

By:

/s/ Jeffrey Mistarz

(SEAL)

 

 

Jeffrey R. Mistarz

 

 

 

Treasurer

 

 

 

 

 

 

 

WITNESS/ATTEST:

LIME ENERGY CO.

 

 

 

 

 

 

/s/ David Asplund

 

By:

/s/ Jeffrey Mistarz

(SEAL)

 

 

Jeffrey R. Mistarz

 

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------